Citation Nr: 0329644	
Decision Date: 10/29/03    Archive Date: 11/05/03

DOCKET NO.  92-01 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether the July 11, 1969, rating decision which assigned a 
noncompensable evaluation for the veteran's service connected 
residuals of a shell fragment wound to the left anterior 
chest was clearly and unmistakably erroneous.  

(The issue of entitlement to a total rating based on 
individual unemployability due to service connected 
disabilities will be addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active duty from June 1967 to April 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

In a January 1997 decision of the United States Court of 
Appeals for Veterans Claims (Court) regarding issues that are 
no longer before the Board, it was noted that a claim for an 
earlier effective date for a compensable evaluation for the 
veteran's service connected residuals of a shell fragment 
wound to the left anterior chest on the basis of clear and 
unmistakable error in a July 11, 1969, rating decision had 
not been addressed.  As additional issues were remanded to 
the Board, the Court requested that this issue also be 
addressed.  [citation redacted].  
The Board remanded this issue to the RO for adjudication in 
an October 1997 decision.  

In a December 1999 decision, the Board noted that the RO had 
not properly adjudicated the issue of entitlement to an 
earlier effective date for a compensable evaluation for the 
veteran's service connected residuals of a shell fragment 
wound to the left anterior chest on the basis of clear and 
unmistakable error, in that an October 1998 rating decision 
had been addressed instead of the July 11, 1969 rating 
decision that should have been addressed.  Therefore, the 
matter was again remanded to the RO for adjudication.  The 
veteran's claim was denied.  However, a September 1990 
decision of the Board noted that the veteran had submitted a 
notice of disagreement regarding the issue of an earlier 
effective date for a compensable evaluation for the veteran's 
service connected residuals of a shell fragment wound to the 
left anterior chest on the basis of clear and unmistakable 
error, but that a statement of the case had not been provided 
to the veteran.  The matter was again remanded in order to 
issue the veteran a statement of the case, and afford him an 
opportunity to submit a substantive appeal to the Board.  The 
statement of the case has now been issued, the veteran has 
submitted a timely substantive appeal, and the issue is 
properly before the Board. 


FINDINGS OF FACT

1.  In a July 11, 1969, rating decision, the RO established 
entitlement to service connection for a shell fragment wound 
scar of the left anterior chest, and assigned a zero percent 
evaluation; the veteran did not submit a notice of 
disagreement with this decision within one year of notice 
thereof.  

2.  The evidence considered in the July 11, 1969, rating 
decision consisted of the veteran's service medical records, 
and the report of a May 1969 VA examination. 

3.  There is no indication that the correct facts, as they 
were known at the time, were not before the July 1969 
adjudicator, or that the statutory provisions extant at the 
time were incorrectly applied.  


CONCLUSION OF LAW

The July 11, 1969 rating decision which established 
entitlement to service connection for a shell fragment wound 
scar of the left anterior chest with a zero percent 
evaluation is final, and does not contain clear and 
unmistakable error.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 3.105(a) (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to a 10 percent 
evaluation for his shell fragment wound scar of the left 
anterior chest from the original effective date of April 4, 
1969.  He argues that the July 11, 1969, rating decision 
which assigned the initial noncompensable evaluation 
contained clear and unmistakable error.  The veteran notes 
that more recent medical evidence demonstrates that he has a 
retained metal fragment in his left chest, and he believes 
that this warrants a 10 percent evaluation under the 
regulations and rating code for muscle injuries.  

In general, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  VA also has a duty to 
assist the veteran in obtaining evidence necessary to 
substantiate a claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-2098 
(2000) (to be codified as amended at 38 U.S.C. § 5102 and 
5103 (West 1991 & Supp. 2001); 66 Fed. Reg. 45630-32 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. § 3.159).  The 
Board finds that these duties have both been met.  

However, the Court, in a precedent opinion, held that the 
VCAA does not apply to motions for clear and unmistakable 
error in prior Board decisions.  Livesay v. Principi, 15 Vet. 
App. 165 (2001) (en banc).  In reaching that decision, the 
Court discussed the nature of clear and unmistakable error 
claims with regard to prior rating decisions of the RO as 
well as prior Board decisions.  In particular, the Court said 
that a request for revision of a previous decision on the 
basis of clear and unmistakable error is not an application 
or claim for any benefit under the laws administered by the 
Secretary for purposes of chapter 51 of title 38.  See 
Disabled American Veterans (DAV) v. Gober, 234 F.3d 682 (Fed. 
Cir. 2000).  Thus, the Court determined, a "claimant," as 
defined by the provision of the VCAA codified at 38 U.S.C. § 
5100, includes a person applying for or seeking benefits 
under part II or III of title 38, but cannot encompass a 
person seeking a revision of a final decision based upon 
clear and unmistakable error under 38 U.S.C.A. §§ 5109A and 
7111.  

The Court found nothing in the text or the legislative 
history of VCAA to indicate that VA's duties to assist and 
notify are now, for the first time, applicable to clear and 
unmistakable error motions under the VCAA.  Although the 
Court previously indicated that the VCAA was potentially 
applicable to any claim, it clarified that discussion in 
Livesay, determining that interpretation of the governing 
statutes and regulations disclosed that the provisions of the 
VCAA were not, in fact, applicable to a CUE motion.  

Although the holding in Livesay was in the context of clear 
and unmistakable error motions with regard to prior Board 
decisions, the Board believes it should be applied to motions 
based on allegations of clear and unmistakable error in prior 
rating decisions as well.  Regardless of whether Livesay is 
applicable to the present case, the Board concludes that the 
discussions in the previous Board remands, the subsequent 
rating decisions, and the statement of the case, have 
informed the veteran and his representative of the 
information and evidence necessary to substantiate the claim, 
and the VCAA has been complied with, should any provision of 
the VCAA be found to be applicable.  No further remand or 
other action is necessary to meet the requirements of the 
VCAA, and the veteran's clear and unmistakable error is ready 
for appellate review.  It is further noted that the nature of 
a clear and unmistakable error claim requires a determination 
as to whether clear and unmistakable error existed in a prior 
decision based on a review of the law and evidence which was 
before the rating board "at that time".  38 C.F.R. § 
3.104(a); see also Pierce v. Principi, 240 F.3d 1348 (Fed. 
Cir. 2001).  Therefore, a remand to identify additional 
evidence is not required, and would be improper.  Thus, any 
development which would be necessary if the VCAA applied to 
this claim has been conducted.  

The record indicates that entitlement to service connection 
for a shell fragment wound scar of the left anterior chest 
was established in a July 11, 1969, rating decision.  A zero 
percent evaluation was assigned for this disability, 
effective from April 4, 1969, the day following the veteran's 
discharge from active service.  The veteran's disability was 
evaluated under 38 C.F.R. § 4.73, Code 5321, which is the 
rating code for injuries to Muscle Group XXI, the thoracic 
muscle group.  

The veteran was informed of the July 11, 1969, rating 
decision in an award letter dated July 28, 1969.  He did not 
submit a notice of disagreement with the zero percent 
evaluation within one year of receipt of this letter.  
Therefore, this decision is final, and is not subject to 
revision on the same factual basis in the absence of clear 
and unmistakable error.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 3.105(a).

Clear and unmistakable error arises in situations where 
"[e]ither the correct facts, as they were known at the time, 
were not before the adjudicator or the statutory provisions 
extant at the time were incorrectly applied."  Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 
3 Vet. App. 310, 313 (1992); see Norris v. West, 12 Vet. App. 
413, 419 (1999).  The error must be "undebatable" and of the 
sort "which, had it not been made, would have manifestly 
changed the outcome at the time it was made."  Id.; see also 
Olson v. Brown, 5 Vet. App. 430, 433 (1993); Porter v. Brown, 
5 Vet. App. 233, 235-36 (1993).  "A determination that there 
was 'clear and unmistakable error' must be based on the 
record and the law that existed at the time of the prior . . 
. decision.  Russell, 3 Vet. App. at 314; see Crippen v. 
Brown, 9 Vet. App. 412, 418 (1996); See Allin v. Brown, 6 
Vet. App.  207, 214 (1994) (Because the VA Physicians' Guide 
for Disability Evaluation Examinations is neither a statute 
nor a regulation, the failure to properly apply its 
guidelines cannot constitute clear and unmistakable error.  
Such error is an administrative failure to apply the correct 
statutory or regulatory provisions to the correct and 
relevant facts.  Thus, in order for clear and unmistakable 
error to exist, there must have been a failure to apply the 
appropriate regulations or statutes.)  

Moreover, an alleged failure in the duty to assist by the RO 
may never form the basis of a valid claim of clear and 
unmistakable error, because it essentially is based upon 
evidence that was not of record at the time of the earlier 
rating decision.  See Elkins v. Brown, 8 Vet. App. 391, 396 
(1995); Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).  The 
fact that medical knowledge was not advanced to its current 
state may not form the basis for a valid claim of clear and 
unmistakable error, because it is premised upon facts that 
were not then of record.  Porter v. Brown, 5 Vet. App. 233, 
235-236 (1993).

The Court has further defined "clear and unmistakable error" 
to mean an administrative error during the adjudication of 
the claim; that is, the VA's failure to apply correct 
statutory and regulatory provisions to the correct and 
relevant facts.  See generally Wipprecht v. Derwinski, 2 Vet. 
App. 131, 132 (1992); Henry v. Derwinski, 2 Vet. App. 88, 90 
(1992); Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  
"Clear and unmistakable error" is more than a difference of 
opinion.  38 C.F.R. § 3.105(b).  The Court has recognized 
that a claimant seeking to obtain retroactive benefits by 
proving that VA has made a "clear and unmistakable error" has 
a much heavier burden than that placed upon a claimant who 
attempts to establish his prospective entitlement to 
benefits.  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991); 
See also Berger v. Brown, 10 Vet. App. 166, 169 (1997) 
(Recognizing a claimant's "extra-heavy burden" of 
persuasion before the Court in a claim of clear and 
unmistakable error).  

For a claim of clear and unmistakable error to succeed, it 
must be shown that the RO committed an error of law or fact 
that would compel later reviewers to the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Elkins v. 
Brown, 8 Vet. App. 391, 396 (1995); see Eddy v. Brown, 9 Vet. 
App. 52, 57 (1996).  

As noted above, the veteran's shell fragment wound to the 
left chest was evaluated under 38 C.F.R. § 4.73, Code 5321, 
which is the rating code for injuries to Muscle Group XXI, 
the thoracic muscle group.  Under the regulations in effect 
at that time, slight disability of this muscle group was 
evaluated as zero percent disabling.  Moderate disability was 
evaluated as 10 percent disabling.  Moderately severe or 
severe disability was evaluated as 20 percent disabling.  
38 C.F.R. § 4.73, Code 5321 (1968).  

38 C.F.R. § 4.56 (1968) was the regulation which discussed 
factors to be considered in the evaluation of disabilities 
residual to healed wounds involving muscle groups due to 
gunshot wounds or other trauma.  Slight disabilities were 
described as those with minimum scarring with slight, if any, 
evidence of fascial defect or of atrophy or impaired tonus; 
and no significant impairment of function or retained 
metallic fragments.  38 C.F.R. § 4.56(a) (1968).  Through and 
through or deep penetrating wounds of relatively short track 
by a single bullet or small fragment, without residuals of 
debridement or prolonged infection, were to be considered at 
least moderate in degree.  38 C.F.R. § 4.56(b) (1968). 

Other rating codes that were available for consideration at 
the time of the July 11, 1969, rating decision included the 
rating codes for scars.  Scars that were superficial and 
poorly nourished with repeated ulceration were evaluated as 
10 percent disabling.  Scars that were superficial, and 
tender and painful on objective demonstration were also 
evaluated as 10 percent disabling.  38 C.F.R. § 4.118, Codes 
7803, 7804 (1968).  

The evidence that was considered by the July 11, 1969, rating 
decision included the veteran's service medical records, and 
the report of a May 1969 VA examination.  

After a review of the applicable regulations and the evidence 
that was before the rating officers in July 1969, the Board 
finds that there was no clear and unmistakable error 
contained in the July 11, 1969, rating decision.  The 
veteran's basic argument is that a muscle injury with a 
retained metallic fragment may not be evaluated as slight, 
and that he has a retained fragment as a result of the injury 
to his left chest.  While recent medical evidence has found a 
retained fragment, this may not be considered in the 
evaluation for clear and unmistakable error.  The only 
evidence that can be considered is that which was before the 
reviewing officers in July 1969, and none of this evidence 
showed a fragment.  The service medical records are negative 
for a retained metal fragment in the left chest.  A chest X-
ray conducted at the veteran's separation examination 
conducted in April 1969 appears to be negative.  The May 1969 
VA examination, which included an X-ray study of the chest, 
was also negative for a metallic fragment.  This examination 
also failed to find any functional impairment as a result of 
the veteran's injury.  A scar was noted, but the report did 
not state that it was painful, ulcerating, superficial, or 
poorly nourished.  In summary, there is no indication that 
the correct facts, as they were known at the time, were not 
before the adjudicator or the statutory provisions extant at 
the time were incorrectly applied.  Therefore, there is no 
clear and unmistakable error in the July 11, 1969, rating 
decision.  

Finally, the Board notes that that there is no other basis 
for entitlement to an effective date prior to February 13, 
1990, for the 10 percent evaluation for the veteran's shell 
fragment wound scar of the left anterior chest.  The 
effective date of an increase in disability compensation is 
the earliest date as of which it is factually ascertainable 
that an increase in disability had occurred if the claim is 
received within one year from such date.  Otherwise, the 
effective date is the date of receipt of the claim.  
38 C.F.R. § 3.400(o)(2).  In the absence of clear and 
unmistakable error in the July 11, 1969 rating decision, the 
earliest possible effective date for the 10 percent 
evaluation is February 13, 1989, assuming it is factually 
ascertainable that an increase in disability had occurred by 
that date.  However, while the record indicates that the RO 
requested all treatment records identified by the veteran 
during the appropriate period, there are no records which 
show any treatment whatsoever for the veteran's disability 
prior to February 13, 1990.  Therefore, this regulation does 
not provide a basis for an earlier effective date, and the 
proper effective date for the 10 percent evaluation for the 
veteran's disability is February 13, 1990, the date that is 
currently in effect. 


ORDER

The July 11, 1969 rating decision which assigned a 
noncompensable evaluation for the veteran's service connected 
residuals of a shell fragment wound to the left anterior 
chest did not contain clear and unmistakable error; the 
veteran's appeal is denied. 



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



